DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments                                                                                                                                                                                                        
Applicant’s arguments, see pages 9-10, filed 08/18/2022, with respect to the rejection(s) of claim(s) 1, 2, 16-22 and 24 and 25-33 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (U.S. PG Pub 20170224978 A1) in view of Stoler et al (U.S. PG Pub 20050197556 A1) for claims 1,2, 18-22, 24, and 35; in view of Lee (U.S. PG Pub 20170224978 A1) in view of Stoler et al (U.S. PG Pub 20050197556 A1) in further view of Hoffman et al (Wipo WO2009137683 A2) for claims 16-17, and 25-24; and in view of Lee (U.S. PG Pub 20170224978 A1) in view of Stoler et al (U.S. PG Pub 20050197556 A1) in further view of Jaguan (U.S. PG Pub 20140073996 A1).
Applicant argued that none of the previously applied reference teach having the first and second electrodes being non-translatable relative to the center portion of the bracket. While Hoffman no is no longer used to teach the limitation of the bracket, the examiner disagrees with the applicant that it would not be obvious to modify Lee to use the bracket of Hoffman to provide stability and security. Although it is not explicitly stated in the teaching of Hoffman that the bracket assists in stability and security, it would be obvious to one of ordinary skill in the art that the bracket would function as a useful component of the device for supporting the headset and the position of the bands and electrodes in a desired position on the user’s head. The bracket clearly functions not only as a device to assist in moving the position of the electrodes but to also prevent the headset and positioned electrodes from involuntarily sliding down the user’s head. The art of Stoler has been applied to teach the amended limitation of the non-translatable electrodes see the rejections below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 18-22, 24, and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 20170224978 A1) in view of Stoler et al (U.S. PG Pub 20050197556 A1).
Regarding claim 1, Lee teaches a headset for transcranial brain stimulation (Figs 1, 2 and 5 illustrate a transcranial brain stimulation device; [abs]), the headset comprising: a forehead frame, the forehead frame defining an elongated arch (Figs 1, 2 and 5 element 10 teaches a forehead frame that is an elongated arch; [0038] teaches the frame is a ring shape that naturally has a forehead portion that is arched); a first electrode arranged at a first end portion of the elongated arched forehead frame (Figs 1, 2 and 5 element 20 teaches a first electrode on a left end portion of the elongated arch of the forehead frame); a second electrode arranged at a second end portion of the elongated arched forehead frame  (Figs 1, 2 and 5 element 20 teaches a first electrode on a right end portion of the elongated arch of the forehead frame); a bracket fixedly fastened at a center portion of the elongated arched forehead frame, the elongated arched forehead frame is configured to support the bracket, the first electrode and the second electrode being non-translatable relative to the center portion of the bracket and to each other and a circuit comprising the first and second electrodes (Figs 1, 2 and 5 elements 20 teach a first and second electrode connected to emit stimulation signals; [0037] teaches the system comprising the two electrodes for stimulation connected to a power unit; [0041] teaches the electrode structures 20 receiving current from a power unit; [0048]) and being configured to be powered according to a schedule for performing the transcranial brain stimulation ([0048] teaches an operation unit for controlling the application of power and a second operation unit for controlling the strength of current flowing to the electrode; [0088]-[0089] teaches the controller guiding and controlling the operation of the stimulation device); wherein upon use of the headset: the elongated arched forehead frame is configured such that the first electrode is located at a left side of a forehead of a user of the headset, and such that the second electrode is located at a right side of the forehead of the user of the headset(Figs 1, 2, and 5 elements 20 teaches a first electrode on a left side and a second electrode on the right side of the forehead frame). However, Lee fails to teach a bracket fixedly fastened at a center portion of the elongated arched forehead frame, the elongated arched forehead frame is configured to support the bracket, the first electrode and the second electrode being non-translatable relative to the center portion of the bracket and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user.
Stoler teaches a device in the same field of endeavor, wherein a neurofeedback device for positioning electrodes on a patients head (Fig 5 element 1; [0041]) comprises a forehead frame, the forehead frame defining an elongated arch (Fig 5 element 10 illustrates a headband/ forehead frame that goes around the head of a patient such that the forehead frame is defining and arch; [0029] teaches the headband encircles the head of the patient) and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user (Fig 5 element 11 illustrates a strap/bracket that is connected to a center portion of the forehead frame and extends from the front of the frame over the skull towards the back of the neck of the user; [0029] teaches that the positioning device comprises the headband/forehead frame comprising at least one bracket/cross strap; [0042] teaches a supporting bracket/strap extends from the front to the back of the patients head).
It would have been obvious to one of ordinary skill in the art, before the effective filling dates, to have modified Lee to comprise a bracket fixedly fastened at a center portion of the elongated arched forehead frame, the elongated arched forehead frame is configured to support the bracket and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user, as taught by Stoler in order to improve the security and support of the forehead frame and the positioned electrodes on the head of a patient as well as adjust the fit to accommodate the heads of different users ([0042] teaches having a support bracket extending from the front of the frame over the skull towards the back of the uses neck to support the frame and positioned electrodes; [0049] teaches the bracket/strap having a buckle or other type of adjuster to securely fit the head of any user) in view of this modification  the electrodes are fixed as taught by Lee and therefore the first electrode and the second electrode would be non-translatable relative to the center portion of the bracket taught by Stoler.
Regarding claim 2, the modified invention of Lee taches claim 1, further comprising: a controller circuit configured to periodically power the circuit according to the schedule for performing the transcranial brain stimulation ([0048] teaches a first operation unit for controlling the application of power to the stimulation headset; [0088]-[0089] teaches the controller guiding and controlling the operation of the stimulation device), thereby providing a current to the circuit ([0048] teaches a second operation unit for controlling the strength of current flowing to the electrodes); and a power source configured to provide power to the circuit and the controller circuit ([0037] teaches a power unit for powering the device; [0041]; [0048] teaches an operation unit for controlling the power and current flowing to the electrodes).
Regarding claims 18, the modified invention of Lee teaches claim 2, wherein the controller circuit is further configured to remind the user to use the headset according to the schedule for performing the transcranial brain stimulation ([0088]-[0089] teaches the controller controls the user interface which is configured to alert/guide a user to start and stop stimulation according to a scheduled stimulation, naturally this would include being able to alert or remind a user to use the headset according to a schedule).
Regarding claims 19, the modified invention of Lee teaches claim 1 wherein the first and second electrodes are pivotable such that they can adapt to the shape of the forehead of the user Fig 5 teaches having the electrodes on the forehead frame be pivotally adjustable; [0012] teaches the electrode structures are tiltable; [0035] teaches the electrode structure is adjusted by pivoting the electrode from the attachment point to the forehead frame; [0044] teaches tilting the electrode structures to adjust the position to better interface with a patient; [0069]).
Regarding claims 20, the modified invention of Lee teaches claim 1 wherein the first and second electrodes are pivotable such that they can adapt to the shape of the forehead of the user (element 30 teaches an electrode patch; [0045] the electrodes patch being an adhesive patch connected to the surface of the electrode structure).
Regarding claims 21, the modified invention of Lee teaches claim 1, however fails to teach wherein the bracket has a longitudinal extension which, when the headset is used, extends from the forehead of the user towards the back of the user's head.
Stoler teaches a device in the same field of endeavor, wherein the bracket/strap has a longitudinal extension which, when the headset is used, extends from the forehead of the user towards the back of the user's head (Fig 5 element 11 illustrates the strap/bracket comprises a longitudinal extension that when in use extends from the forehead where it attaches to the forehead frame to the back of the users head where it attaches to the back of the forehead frame; [0042] teaches having a support bracket extending from the front of the frame over the skull towards the back of the uses neck to support the frame and positioned electrodes; [0049] teaches the bracket/strap having a buckle or other type of adjuster to securely fit the head of any user).
It would have been obvious to one of ordinary skill in the art, before the effective filling dates, to have modified Lee wherein the bracket has a longitudinal extension which, when the headset is used, extends from the forehead of the user towards the back of the user's head, as taught by Stoler in order to improve the security and support of the forehead frame and the positioned electrodes on the head of a patient as well as adjust the fit to accommodate the heads of different users ([0042] teaches having a support bracket extending from the front of the frame over the skull towards the back of the uses neck to support the frame and positioned electrodes; [0049] teaches the bracket/strap having a buckle or other type of adjuster to securely fit the head of any user).
Regarding claim 22, the modified invention of Lee teaches claim 1, however fails to teach wherein the bracket has a variable extension from the forehead frame.
Stoler teaches a device in the same field of endeavor, wherein the bracket has a variable extension from the forehead frame ([0049] teaches the bracket/strap having a buckle or other type of adjuster to securely fit the head of any user).
It would have been obvious to one of ordinary skill in the art, before the effective filling dates, to have modified Lee wherein the bracket has a variable extension from the forehead frame, as taught by Stoler, in order to improve the security and support of the forehead frame and the positioned electrodes on the head of a patient as well as adjust the fit to accommodate the heads of different users.
Regarding claim 24, the modified invention of Le teaches claim 1, wherein the forehead frame is a single member shaped as an elongated arch (Figs 1 2, and 5 element 10 teaches a forehead frame that is an elongated arch; [0038] teaches the frame is a ring shape that naturally has a forehead portion that is arched).
Regarding claim 35, the modified invention of Le teaches claim 1, wherein the bracket and the forehead frame alone secure the headset to the user.
Stoler teaches a system in a similar field of endeavor, wherein the bracket and the forehead frame alone secure the headset to the user ([0029] teaches that the headset can comprise a headband/forehead frame and at least one strap/bracket wherein a chin strap is optional. Since this teaches an embodiment wherein the headset comprises on the forehead frame and one strap/bracket then only the frame and bracket alone would be securing the headset).
It would have been obvious to one of ordinary skill in the art, to have modified Lee such that the bracket and the forehead frame alone secure the headset to the user, as taught by Stoler, in order to reduce the materials of the headset making it cheaper to produce and reduce the weight and surface area of the device making it more comfortable for the user to use. 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 20170224978 A1) in view of Stoler et al (U.S. PG Pub 20050197556 A1) as applied to claim 1 above, and further in view of Hoffman et al (Wipo WO2009137683 A2) as cited on the IDS filed 7/25/2019.
Regarding claims 16 and 17, the modified invention of Lee teaches claim 1, however fails to teach further comprising a memory configured to store the schedule for performing the transcranial brain stimulation.
Hoffman teaches a device in the same field of invention, comprising a user interface and microprocessor, the microprocessor having a memory for storing information ([0038]; [0039] teaches the microprocessor may be programmed to apply current according to a programmed mode; [0042] teaches that the microprocessor may be associated with an on board memory) memory configured to store the schedule for performing the transcranial brain stimulation ([0043] teaches storing stimulation programs being stored on the device; [0038]-[0039] teaches controlling the stimulation timing) and for storing information pertaining to performed transcranial brain stimulation ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified the invention of Lee, to have a user interface and microprocessor, the microprocessor having a memory for storing information, regarding information about the operation of the device and wherein a clinician can download treatment programs for a user, in order to allow a patient to preform effective treatment protocols without a clinician present, and provide information regarding the device for a clinician to review for testing and research (Hoffman [0042]; [0046]).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 20170224978 A1) in view of Stoler et al (U.S. PG Pub 20050197556 A1) as applied to claim 1 above, and further in view of  Jaguan (U.S. PG Pub 20140073996 A1).
Regarding claim 23, the modified invention of Lee teaches claim 1, however fails to teach wherein the bracket further comprises a support cushion arranged at an end portion of the bracket being opposite to where the bracket is fastened at the forehead frame.
Jaguan teaches a device in the same field of endeavor, having a headset with a cushion positioned on the back of the head opposite to the forehead (Fig 1 element 130; [0008]; [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified the device of Lee, to have a support cushion arranged for the back of the head, positioned at an end portion of the bracket being opposite to where the bracket is fastened at the forehead frame, as taught by Jaguan, in order to improve patient comfort and fit when using the headset.
Claim(s) 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 20170224978 A1) in view of Stoler et al (U.S. PG Pub 20050197556 A1) and further in view of Hoffman et al (Wipo WO2009137683 A2) as cited on the IDS filed 7/25/2019.
Regarding claim 25, Lee teaches a system comprising a headset for transcranial brain stimulation, wherein the headset comprises (Figs 1, 2 and 5 illustrate a transcranial brain stimulation device; [abs]): a forehead frame, the forehead frame defining an elongated arch (Figs 1, 2 and 5 element 10 teaches a forehead frame that is an elongated arch; [0038] teaches the frame is a ring shape that naturally has a forehead portion that is arched); a first electrode arranged at a first end portion of the elongated arched forehead frame: (Figs 1, 2 and 5 element 20 teaches a first electrode on a left end portion of the elongated arch of the forehead frame); a second electrode arranged at a second end portion of the elongated arched forehead frame; (Figs 1, 2 and 5 element 20 teaches a first electrode on a right end portion of the elongated arch of the forehead frame);, the first electrode and the second electrode being non- translatable relative to each other (Fig 1 and 2 illustrates the electrode structures being fixed to a point on the forehead frame and therefore area fixed relative to each other; [0040] teaches the electrode structures are fixed to the frame and therefore fixed relative to each other) a circuit comprising the first and second electrodes (Figs 1, 2 and 5 elements 20 teach a first and second electrode connected to emit stimulation signals; [0037] teaches the system comprising the two electrodes for stimulation connected to a power unit; [0041] teaches the electrode structures 20 receiving current from a power unit; [0048])and being configured to be powered according to a schedule for performing the transcranial brain stimulation ([0048] teaches an operation unit for controlling the application of power and a second operation unit for controlling the strength of current flowing to the electrode; [0088]-[0089] teaches the controller guiding and controlling the operation of the stimulation device); and wherein upon use of the headset: the elongated arched forehead frame is configured such that the first electrode is located at a left side of a forehead of a user of the headset, and such that the second electrode is located at a right side of the forehead of the user of the headset (Figs 1, 2, and 5 elements 20 teaches a first electrode on a left side and a second electrode on the right side of the forehead frame). However, Lee fails to teach the headset having a bracket fixedly fastened at a center portion of the forehead frame, the elongated arched forehead frame is configured to support the bracket, the first electrode and the second electrode being non- translatable relative to the center portion of the bracket and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user, and a non-transitory computer-readable recording medium having recorded thereon a program which is executable on an electronic device having processing capabilities, wherein the program comprises program code portions which when executed on the electronic device is configured to: store the schedule for performing the transcranial brain stimulation in a computer memory; and control the electronic device to send a control signal to the headset such that transcranial brain stimulation is performed according to the schedule for performing the transcranial brain stimulation.
Stoler teaches a device in the same field of endeavor, wherein a neurofeedback device for positioning electrodes on a patients head (Fig 5 element 1; [0041]) comprises a forehead frame, the forehead frame defining an elongated arch (Fig 5 element 10 illustrates a headband/ forehead frame that goes around the head of a patient such that the forehead frame is defining and arch; [0029] teaches the headband encircles the head of the patient) and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user (Fig 5 element 11 illustrates a strap/bracket that is connected to a center portion of the forehead frame and extends from the front of the frame over the skull towards the back of the neck of the user; [0029] teaches that the positioning device comprises the headband/forehead frame comprising at least one bracket/cross strap; [0042] teaches a supporting bracket/strap extends from the front to the back of the patients head). However fails to teach and a non-transitory computer-readable recording medium having recorded thereon a program which is executable on an electronic device having processing capabilities, wherein the program comprises program code portions which when executed on the electronic device is configured to: store the schedule for performing the transcranial brain stimulation in a computer memory; and control the electronic device to send a control signal to the headset such that transcranial brain stimulation is performed according to the schedule for performing the transcranial brain stimulation.
Hoffman teaches a system in the same field of endeavor, comprising a headset for transcranial brain stimulation (Fig 1 and 9) and a non- transitory computer-readable recording medium having recorded thereon a program which is executable on an electronic device having processing capabilities ([0010]; [0042]; [0045] teaches the device storing treatment programs) wherein the program comprises program code portions which when executed on the electronic device is configured to: store the schedule for performing the transcranial brain stimulation in a computer memory ([0010]; [0042]; [0045] teaches the device storing treatment programs); and control the electronic device to send a control signal to the headset such that transcranial brain stimulation is performed according to the schedule for performing the transcranial brain stimulation ([0010]; [0039]; [0042]-[0043]; [0045] teaches the device storing treatment programs).
It would have been obvious to one of ordinary skill in the art, before the effective filling dates, to have modified Lee to comprise a bracket fixedly fastened at a center portion of the elongated arched forehead frame, the elongated arched forehead frame is configured to support the bracket and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user, as taught by Stoler in order to improve the security and support of the forehead frame and the positioned electrodes on the head of a patient as well as adjust the fit to accommodate the heads of different users ([0042] teaches having a support bracket extending from the front of the frame over the skull towards the back of the uses neck to support the frame and positioned electrodes; [0049] teaches the bracket/strap having a buckle or other type of adjuster to securely fit the head of any user) in view of this modification  the electrodes are fixed as taught by Lee and therefore the first electrode and the second electrode would be non-translatable relative to the center portion of the bracket taught by Stoler and further modify Lee to comprise a non-transitory computer-readable recording medium having recorded thereon a program which is executable on an electronic device having processing capabilities, wherein the program comprises program code portions which when executed on the electronic device is configured to: store the schedule for performing the transcranial brain stimulation in a computer memory; and control the electronic device to send a control signal to the headset such that transcranial brain stimulation is performed according to the schedule for performing the transcranial brain stimulation, as taught by Hoffman, in order to allow the transcranial stimulation headset perform stimulation to treat a patient according to a schedule and duration determined by a clinician, in order to allow a user to follow the required treatment for their condition without the need for a clinician to be present or controlling stimulation in real time. This would allow for easy and safer at home use by a patient. 
Regarding claim 26, the modified invention of lee teaches claim 25, wherein the headset further comprises: a controller configured to control the first and second electrodes according to the control signal ([0048] teaches an operation unit for controlling the application of power and a second operation unit for controlling the strength of current flowing to the electrode; [0088]-[0089] teaches the controller guiding and controlling the operation of the stimulation device); and a power source configured to provide power to the circuit ([0037] teaches the system comprising the two electrodes for stimulation connected to a power unit; [0041] teaches the electrode structures 20 receiving current from a power unit; [0048]), however fails to teach a transceiver configured to communicate with the electronic device.
Hoffman teaches a device in the same field of endeavor, comprising a transceiver configured to communicate with the electronic device ([0042] teaches the electronics unit wirelessly communicating with an outboard storage device or PC, In order to wirelessly communicate, the device naturally comprises a transceiver for wireless communication).
It would have been obvious to one of ordinary skill in the art, to have further modified Lee to comprise a transceiver configured to communicate with the electronic device in order to receive updates and programs used to control stimulation and deliver data to and from an external device controlled by a clinician. 
Regarding claims 27, 28, 29 and 30 the modified invention of Lee teaches claim 25, wherein the controller and user interface can provide alert messages and feedback to a user on a display ([0083]-[0089] teaches that the controller can alert a user using an user interface such as a light emitting devices, speakers or vibration to provide an alert message to guide and/or alert a user to being and start stimulation or warn that the electrodes are not positioned properly) however fails to explicitly teach wherein the microprocessor and user interface can provide alert messages and feedback to a user on a display, as well as receive user input such as button pushing.
Hoffman teaches a system in the same field of endeavor, wherein the microprocessor and user interface can provide alert messages and feedback to a user on a display, as well as receive user input such as button pushing ([0042]-[0044] teaches that the microprocessor and user interface can provide alerts to the user and receive input such as button pushes and sensor input. Wherein the user interface is and LCD display to inform the user). It would be an obvious variation to have the program and display alert and display a user of a therapy schedule and prompt a user to input information and change and update setting of the stimulation parameters including the schedule. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Lee wherein the microprocessor and user interface can provide alert messages and feedback to a user on a display, as well as receive user input such as button pushing, as taught by Hoffman, in order to allow the system to provide the user with stimulation parameter information and safety information as well as allow the user to adjust and change the stimulation to treat more than one issue and improve comfort of treatment (Hoffman [0044]).
Regarding claim 31, the modified invention of Lee teaches claim 25, however fails to teach wherein the program further comprises program code portions which when executed on the electronic device is configured to: store information pertaining to performed transcranial brain stimulation on a computer memory
Hoffman teaches a system in the same field of endeavor, wherein the program further comprises program code portions which when executed on the electronic device is configured to: store information pertaining to performed transcranial brain stimulation on a computer memory ([0042] teaches a microprocessor with an on-board memory for storing information about the operation of the device). 
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Lee, to have the program further comprises program code portions which when executed on the electronic device is configured to: store information pertaining to performed transcranial brain stimulation on a computer memory, as taught by Hoffman, in order to record information related to the treatment and patient bio signals so that a clinician can evaluate the stimulation of the patient and the function of the device. 
Regarding claim 32, the modified invention of Lee teaches claim 25, however fails to teach wherein the electronic device is a handheld electronic device.
Hoffman teaches a system in the same field of endeavor, wherein the electronic device is a handheld electronic device (figure 13 element 22 teaches the electronics device being handheld; Figure 14; [0036] teaches the control interface can be a wireless module or a wired module comprising the power unit).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, wherein the electronic device is a handheld electronic device, as taught by Hoffman, in order to allow for easy use by a user and mobility while using the device and to reduce the weight and improve comfort of the headset.
Regarding claim 34, the modified invention of lee teaches claim 25, however fails to explicitly teach wherein the bracket and the forehead frame alone secure the headset to the user.
Stoler teaches a system in a similar field of endeavor, wherein the bracket and the forehead frame alone secure the headset to the user ([0029] teaches that the headset can comprise a headband/forehead frame and at least one strap/bracket wherein a chin strap is optional. Since this teaches an embodiment wherein the headset comprises on the forehead frame and one strap/bracket then only the frame and bracket alone would be securing the headset).
It would have been obvious to one of ordinary skill in the art, to have modified Lee such that the bracket and the forehead frame alone secure the headset to the user, as taught by Stoler, in order to reduce the materials of the headset making it cheaper to produce and reduce the weight and surface area of the device making it more comfortable for the user to use. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792